Citation Nr: 1125295	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  The Veteran filed a notice of disagreement with the assigned disability evaluation and perfected her appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part. 


REMAND

On her May 2010 VA Form 9, substantive appeal, the Veteran checked the box indicating that she desired a local hearing with a RO decision review officer.  

In conjunction with her request, the RO, in an October 7, 2010, letter informed the Veteran that she had been scheduled for a hearing at the RO on October 26, 2010.  The Veteran did not appear for the requested hearing.  

In a Report of Contact dated October 20, 2010, but associated with the claims folder in December 2009 and received at the Board in January 2011, it was indicated that the Veteran had called to reschedule her formal hearing.  It was noted that the Veteran stated she had recently hired a lawyer and had yet to brief her on the appeal.  It was noted please reschedule formal hearing in the future.  

Based upon the Report of Contact dated in October 2010, it appears that the Veteran continues in her desire to have a hearing before a local hearing officer at the RO.  




To accord the Veteran due process, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a local hearing officer at the RO.  A copy of all correspondence sent to the Veteran with regard to scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


